 Case 19-29542      Doc 37   Filed 03/04/20 Entered 03/04/20 14:24:16       Desc Main
                               Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
      IN THE MATTER OF                      IN PROCEEDINGS
                                            UNDER CHAPTER 13
      ANDY LOPEZ, SR.
      DEBORAH A LOPEZ,                      CASE NO. 19-29542
                                            JUDGE: Hunt
                  DEBTORS
                                NOTICE OF MOTION
Notified via Electronic Filing
U.S. Trustee, 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David M. Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling, IL
60090
Notified via US Postal Service
Andy Lopez, Sr., 2113 Alpine Way, Plainfield, IL 60586
Deborah A Lopez, 2113 Alpine Way, Plainfield, IL 60586

       Please take notice that on the 13th day of March, 2020, at the hour of 10:15 a.m.
or as soon thereafter as I may be heard, I shall appear before the Honorable Judge
LaShonda A Hunt at the United States Bankruptcy Court, Joliet City Hall, 150 West
Jefferson Street, 2nd Floor, Joliet, IL 60432 or before any other Bankruptcy Judge who
may be presiding in his/her place and stead and shall then and there present the
accompanying motion. At that time and place you may attend if you so choose.
 Case 19-29542      Doc 37    Filed 03/04/20 Entered 03/04/20 14:24:16         Desc Main
                                Document     Page 2 of 5


                                AFFIDAVIT OF SERVICE

        The undersigned hereby certifies that he/she caused a true and correct copy of
the above and foregoing document to be sent to the Debtors at the address listed
below. Said copy was placed in an envelope addressed as listed below and placed in
the U.S. Mail on March 4, 2020, with first class postage prepaid. All other parties
entitled to notice received such notice electronically, through the office of the Clerk of
the Court.

                                   Respectfully Submitted,


                                   /s/ Michael N. Burke
                                   Mike Kalkowski ARDC #6185654
                                   Richard B. Aronow ARDC# 03123969
                                   Michael N. Burke ARDC#6291435
                                   Shapiro Kreisman & Associates, LLC
                                   2121 Waukegan Road, Suite 301
                                   Bannockburn, IL 60015
                                   (847) 291-1717
                                   Attorneys for Movant
                                   14-074166

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
     Case 19-29542    Doc 37    Filed 03/04/20 Entered 03/04/20 14:24:16      Desc Main
                                  Document     Page 3 of 5




                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

        IN THE MATTER OF                        IN PROCEEDINGS
                                                UNDER CHAPTER 13
        ANDY LOPEZ, SR.
        DEBORAH A LOPEZ,                        NO. 19-29542
                                                JUDGE: Hunt
                     DEBTORS

     MOTION FOR RELIEF FROM THE AUTOMATIC STAY OR IN THE ALTERNATIVE
                          DISMISSAL OF THE CASE

         NOW COMES the Movant, MidFirst Bank, by and through its attorneys, Shapiro

Kreisman & Associates, LLC, and states as follows:

1.       On October 17, 2019, the above-named Debtors filed a Petition pursuant to 11

USC § 1301, et. seq. and a Plan which was confirmed on February 7, 2020.

2.       A material term of said plan called for the Debtors to make post-petition monthly

mortgage payments directly to the Movant commencing with the installment that came

due on November 1, 2019.

3.       Notwithstanding said material term, said post-petition mortgage payments are in

default in the amount of $6,960.75 through March 31, 2020:

12/1/2019 - 3/1/2020 monthly payments      =$                               5,757.04
at $1,439.26 each
12/1/2019 - 2/1/2020 monthly late          =$                                 172.71
charges at $57.57 each
Bankruptcy MFR court cost                  =$                                181.00
Bankruptcy Attorneys' fees                 =$                                850.00

TOTAL                                      =$                              6,960.75
     Case 19-29542    Doc 37     Filed 03/04/20 Entered 03/04/20 14:24:16         Desc Main
                                   Document     Page 4 of 5


4.       By failing to make current mortgage payments, the Debtors have failed to provide

the Movant with adequate protection for its security, contrary to the requirements of the

Bankruptcy Code.

5.       That the Movant adopts the facts set forth in the Statement of Default as

additional allegations in support of this motion.

6.       Upon information and belief, additional liens exist against the subject property in

the amount of $31,748.00.

7.       This failure constitutes a material default entitling Movant to relief pursuant to 11

U.S.C. §362(d).

8.       For the reasons set forth above, it would be inequitable to delay the enforcement

of any order modifying the automatic stay with respect to the Movant.
 Case 19-29542      Doc 37    Filed 03/04/20 Entered 03/04/20 14:24:16        Desc Main
                                Document     Page 5 of 5


WHEREFORE, MidFirst Bank, moves this Honorable Court to modify the automatic stay

to allow MidFirst Bank to foreclose the mortgage on the property located at: 2113 Alpine

Way, Plainfield, IL 60586 or to permit MidFirst Bank to exercise all rights and remedies

with respect to the property pursuant to the note, security instrument, and applicable

non-bankruptcy law including loss mitigation and foreclosure related activities; that the

unpaid portion of any proof of claim or stipulation calling for payment of the debt

secured by that mortgage be withdrawn for purposes of these proceedings only and that

Federal Bankruptcy Rule 4001(a)(3) be waived or dismiss the case.




                                   Respectfully submitted,

                                   _/s/ Michael N. Burke_______
                                   Attorney for MidFirst Bank


Mike Kalkowski ARDC #6185654
Richard B. Aronow ARDC# 03123969
Michael N. Burke ARDC#6291435
Shapiro Kreisman & Associates, LLC
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
14-074166

The firm of Shapiro Kreisman & Associates, LLC is a debt collector. This is an
attempt to collect a debt. Any information may be used for that purpose. If your
personal liability for this debt has been extinguished, discharged in bankruptcy
or if a court order prohibits collecting this debt from you personally, then this is
an attempt to enforce the Movant’s rights with respect to the property addressed
herein, and it is not an attempt to collect the debt from you personally.
